Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  11166040
Claim 1-21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No.  11166040 (Application Number: 17/113215).
Regarding Claim 1:
INSTANT – 17/460117, Claim1
US Patent: 11166040, Claim 1
An apparatus for decoding a video signal, the apparatus comprising a processor, wherein the processor is configured to:
obtain a motion vector differential value related to a current block,

An apparatus for decoding a video signal, the apparatus comprising a processor, wherein the processor is configured to:
configure a Motion Vector Prediction (MVP) candidate list for motion compensation of a current block through one of a first method and a second method, acquire a motion vector predictor of the current block, based on the configured MVP candidate list,
acquire a motion vector differential value indicating a difference between a motion vector of the current block and the motion vector predictor,

obtain a resolution related to the motion vector differential value of the current block, wherein the resolution is indicated by a value of an indicator,

acquire a first value of an indicator indicating at least one of a first resolution of the motion vector differential value of the current block and a second resolution of the motion vector differential value of the current block,

wherein the resolution is any one of a plurality of resolutions included in a first resolution set or a plurality of resolutions included in a second resolution set selected based on a first prediction method or a second prediction method,
wherein the first resolution is one of a plurality of available resolutions included in a first resolution set and the second resolution is one of a plurality of available resolutions included in a second resolution set,

wherein which one of the first resolution set and the second resolution set is used is determined based on at least one of the first method and the second method,
wherein both the first resolution set and the second resolution set include a resolution in unit of 1 sample,
wherein both the first resolution set and the second resolution set include a resolution in unit of 1 sample,
wherein the second resolution set includes at least one of resolutions different from the plurality of resolutions included in the first resolution set,

wherein the resolution in unit of 1 sample included in the first resolution set and the resolution in unit of 1 sample included in the second resolution set are indicated by different values of the indicator,

obtain a modified motion vector differential value,

modify the motion vector differential value, based on a resolution of the motion vector differential value of the current block,
wherein the modified motion vector differential value is obtained by modifying the motion vector differential value based on the resolution,
wherein the resolution of the motion vector differential value is the first resolution or the second resolution,


wherein the resolution of the motion vector differential value is determined based on at least one of the first method and the second method,
obtain a motion vector of the current block based on the modified motion vector differential value, and
acquire the motion vector of the current block, based on the motion vector predictor and the modified motion vector differential value, and
reconstruct the current block based on the motion vector.
reconstruct the current block, based on the acquired motion vector.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 11166040. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  11166040.

Regarding Claims 12, 20 and 21:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12, 20 and 21 of the instant application generic to all that is recited in claim 1 of the US Patent No. 11166040 with the same reason as claim 1 detailed as above.
Regarding Claims 2-11 and 13-19:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim1-11 and 13-19 of the instant application generic to all that is recited in claims 2-17 1 of the US Patent No. 11166040 with the same reason as claim 1 detailed as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487